DETAILED ACTION
Claims 1 - 2 of U.S. Application No. 17086587 filed on 11/02/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2 of claim 2 introduces, “…a plurality of alternating-current (AC) supply units…”, while claim 1, recites, “…the stator iron core is at least provided with a first alternating-current (AC) supply unit and a second alternating-current (AC) supply unit…”
It is not clear if the “a plurality” of AC supply units in claim 2 are different from the first and second supply units of claim 1, or they are referring to the same elements.
Also, claim 2 introduces elements “the coil windings have a first terminal connected with an anode electric wire and a second terminal connected with a cathode electric wire.
Such elements thought to be introduced in claim 1, “a first terminal connected with a first anode”, and “a second terminal connected with a first cathode”.
That creates confusion whether the winding terminals, cathodes, anodes of  claim 2, are the same or different from the terminals, cathodes, anodes in claim 1.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…the stator iron core is at least provided with a first alternating-current (AC) supply unit and a second alternating-current (AC) supply unit; the first AC supply unit and the second AC supply unit are divided and separated from each other; the stator iron core is provided with a plurality of stator grooved teeth corresponding to the first AC supply unit and the second AC supply unit; …; the first AC supply unit includes a plurality of first coil windings; the first coil windings are wound around the stator grooved teeth of the stator iron core; the first coil windings have a first terminal connected with a first anode electric wire and a second terminal connected with a first cathode electric wire; the second AC supply unit includes a plurality of second coil windings; the second coil windings are wound around the stator grooved teeth of the stator iron core; the second coil windings have a first terminal connected with a second anode electric wire and a second terminal connected with a second cathode electric wire; and the first coil windings of the first AC supply unit have a winding direction opposite to that of the second coil windings of the second AC supply unit so that the first coil windings of the first AC supply unit and the second coil windings of the second AC supply unit do not interfere with each other” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832